Citation Nr: 0723896	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-25 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
postoperative right foot bunion with hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1973 to March 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  In October 2005, a hearing was 
held before a Decision Review Officer (DRO) at the RO; a 
transcript of the hearing is of record.


FINDING OF FACT

The veteran's postoperative right foot bunion with hallux 
valgus produces impairment consistent with no more than 
moderate foot injury.


CONCLUSION OF LAW

A rating in excess of 10 percent for postoperative right foot 
bunion with hallux valgus is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.71a, Codes 5280, 5284 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  A January 2004 letter explained 
the evidence necessary to substantiate the claim, the 
evidence VA was responsible for providing, the evidence he 
was responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  Notice regarding disability ratings and effective 
dates of awards in accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006) was provided by letter from the RO in 
June 2006.  The veteran has had ample opportunity to respond/ 
supplement the record, and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process. 

The veteran's pertinent treatment records have been secured.  
He was afforded VA examinations in March 2004 and November 
2005.  He has not identified any pertinent evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.

B.  Factual Background

On March 2004 VA examination, it was noted that the veteran 
had a history of two surgeries.  In 1974, he had surgery for 
bunion deformity and hallux valgus of his right foot; in 
1999, his right great toe metatarsophalangeal joint was fused 
with screws.  The examiner noted that the veteran had 
developed a callus on his right big toe and other calluses on 
his foot that were unrelated to his surgery and bunion 
problem.  The veteran reported that even though he wore extra 
depth shoes to work, he had missed three or four days work 
the previous year due to foot pain; his employer allowed him 
to take breaks to rest during normal work days.  The veteran 
did not use a cane or other ambulatory aid; he stated that he 
was able to walk comfortably for only one block, but could 
walk an unlimited distance if he was willing to tolerate the 
increased pain.  The examiner found that the entire right 
foot was quite tender to palpation; there was no swelling or 
instability.  There was a slight limp on the right lower 
extremity.  In a standing position, the veteran's right foot 
lay flat on the floor with normal alignment; his medial arch 
was normal and hind foot was straight.  There was no bunion 
or hallux valgus deformity; the examiner noted that the 
veteran's problem was caused by the hardware in his right 
foot, with the primary discomfort coming from the palpable 
screw head on the dorsal medial portion of the surgical 
fusion and the hard callus that was caused by rubbing against 
the shoe.

On June 2004 VA evaluation of the veteran's right foot 
evaluated, X-rays revealed hardware in the right 
metatarsophalangeal joint sticking out in the plantar area.  
It was noted that there was pain secondary to the hardware.  
Surgery to remove the hardware was planned.  

In July 2004, the veteran underwent surgery for hardware 
removal which required a two week convalescent period (it 
does not appear that he filed a claim seeking a convalescent 
rating for this surgery/convalescence).  During periodic 
check-ups, it was noted that his convalescence was going 
well; there was no tenderness to palpation and the foot was 
neurovascularly intact.  

February 2005 VA treatment records note complaints of right 
foot pain.  

At the October 2005 DRO hearing, the veteran testified that 
he felt as if little needles were sticking in his big toe and 
he could only walk for fifteen minutes before he started 
feeling pain.  He could not bend his big toe, but could move 
it slightly.  He received three pairs of special shoes per 
year from the VA.  

On November 2005 VA feet examination it was noted that the 
veteran reported pain when he was up on his feet, and also 
some resting pain.  Physical examination revealed that there 
was no pes planus, and that the achilles tendons were 
aligned.  The veteran walked with a normal gait.  There was a 
well-healed 6 cm. incision over the right first metatarsal.  
There was no motion in the big toe; the veteran could flex 
the second through the fifth toes 10 degrees in both the 
dorsal and the plantar directions.  There were nontender 
calluses under these toes.  An x-ray of the foot showed 
effusion of the first metatarsophalangeal joint.  There was 
good alignment and normal weight-bearing.  The impressions 
were: Hallux valgus, right big toe; bunionectomy; fusion of 
the metatarsophalangeal joint; removal of hardware; chronic 
pain secondary to bunions; and calluses on the soles of the 
feet.  The examiner commented that there was no evidence of 
abnormal weight-bearing on the soles of the veteran's feet.

C.  Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

In determining the degree of functional impairment caused by 
a foot injury, the provisions of 38 C.F.R.  §§ 4.10, 4.40, 
and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  These factors include functional loss due 
to pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  

There is no specific diagnostic code for rating bunions.  
Unilateral hallux valgus is rated under Code 5280, which 
provides a single 10 percent rating when the disability is 
severe (if equivalent to amputation of the great toe) or if 
operated with resection of the metatarsal head.  See 
38 C.F.R. § 4.71a.  As the veteran's postoperative right 
hallux valgus is already assigned this 10 percent maximum 
rating, the veteran's claim must be considered under 
potentially applicable codes for rating foot disability.  

As the veteran does not have pes planus (and such disability 
is not service connected), the provisions of Code 5276 do not 
apply.  As weak foot is rated based on the underlying 
condition (and not noted), Code 5277 does not apply.  The 
maximum rating for metatarsalgia and hammer toe is 10 percent 
(and hammer toe is not noted); hence, Codes 5279, 5282 are of 
no benefit to the veteran/do not apply.  Code 5281 (for 
hallux rigidus) provides for rating as hallux valgus (under 
Code 5280).  As claw foot is not shown/service connected, 
Code 5278 does not apply; and as malunion or nonunion of 
tarsal or metatarsal bones is not shown, Code 5283 does not 
apply.  38 C.F.R. § 4.71a.

Accordingly, the only other applicable code is Code 5284 (for 
other foot injuries), which provides a 10 percent rating when 
moderate, a 20 percent rating when moderately severe, and a 
30 percent rating when severe.  Id.

On close review of the medical evidence of record, the Board 
finds that the disability picture presented by the veteran's 
postoperative right foot bunion with hallux valgus is 
consistent with no more than moderate foot injury.  Although 
the veteran complains of chronic pain, November 2005 
examination found that he walked with a normal gait (and the 
examiner commented that his soles did not show signs of 
abnormal weight-bearing).  X-rays showed good alignment and 
normal weight bearing.  Although there was no motion in the 
veteran's big right toe, this (along with associated pain 
with absence of further impairment of function due to pain) 
is recognized by the 10 percent rating assigned.  Calluses 
under right toes 2-5 are considered unrelated to the service-
connected entity (and at any rate were described as 
nontender).  In short, there are no objective findings 
reflective of more than moderate foot injury/impairment.  
Consequently, a schedular rating in excess of 10 percent is 
not warranted.  

The Board has also considered whether referral for 
extraschedular consideration is indicated. Although the 
veteran reported in 2004 that his service connected right 
foot disability caused him to miss 3 or 4 days of work in the 
past year, he has presented no objective evidence of 'marked' 
interference with employment, frequent hospitalizations, or 
other factors of like gravity due to the postoperative right 
foot bunion with hallux valgus, which would suggest that 
referral for extraschedular consideration is indicated.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, the preponderance of 
the evidence is against this claim, and that doctrine does 
not apply. 


ORDER

A rating in excess of 10 percent for postoperative right foot 
bunion with hallux valgus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


